Citation Nr: 0106878	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-27 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected degenerative arthritis of 
the lumbar spine, left hip, and left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the veteran's claim of entitlement to 
service connection for hypertension secondary to service-
connected degenerative arthritis of the lumbar spine, left 
hip, and left knee.  A hearing was held at the RO in March 
1998.  In December 2000, this case was advanced on the docket 
by order of the Deputy Vice Chairman of the Board pursuant to 
38 U.S.C.A. § 7101 (West 1991 & Supp. 2000) and 38 C.F.R. § 
20.900(c) (2000).

The Board notes that in his substantive appeal (VA Form 9) 
received in September 1997, the veteran had requested a 
hearing before a member of the Board at the RO (i.e., a 
Travel Board hearing).  However, the record reflects that the 
veteran is receiving inpatient treatment at the VA Medical 
Center (VAMC) in Albany, New York, and has a terminal 
neurological disease; and, that thorough contact with his son 
and a review of his representative's memorandum dated March 
5, 2001, it is apparent that he will be unable to attend such 
a hearing.  As such, the Board considers the request for this 
hearing effectively withdrawn.  

Finally, the Board notes that during the March 1998 RO 
hearing, the veteran raised claims of entitlement to service 
connection for a right hip disability, right knee disability, 
left foot disability, and a nervous disorder, all claimed as 
secondary to the service-connected degenerative arthritis of 
the lumbar spine, left hip, and left knee.  These claims are 
referred to the RO for appropriate action.  



REMAND

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Service connection also may 
be granted for a "[d]isability which is proximately due to 
or the result of a service-connected disease or injury."  
38 C.F.R. § 3.310(a) (2000); Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  That regulation has been interpreted to 
permit service connection the degree of disability resulting 
from aggravation to a nonservice-connected disorder from a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

The veteran claims that he suffers from hypertension as the 
result of his service-connected degenerative arthritis of the 
lumbar spine, left hip, and left knee.  The Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  Specifically, Congress amended 
38 U.S.C.A. § 5107, and amended or added other relevant 
provisions, to reflect that VA has a duty assist a claimant 
in developing all facts pertinent to a claim for benefits.  
Such duty includes requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107).

In this matter, the veteran has alleged, including during the 
March 1998 RO hearing, that a VA examiner who treats him 
every six months told him that his hypertension was related 
to his arthritis.  The veteran noted that this examiner has 
denied making such a statement.  A VA orthopedist who 
examined the veteran in April 1997 opined that his 
hypertension "was not proximately due to or a direct result 
of" his arthritis.  The veteran has neither presented nor 
indicated the existence of a contrary medical opinion.  
Hence, the current record does not presently provide a basis 
for allowance of the claim.  

Nevertheless, to ensure that VA has met its duty to assist in 
this matter, and to give the veteran every consideration in 
the current appeal, the Board determines that a VA 
cardiovascular examination should be accomplished for the 
purpose of obtaining further information regarding the 
etiology of the veteran's hypertension; or, in the 
alternative (if an examination of the veteran is not feasible 
due to his medical condition), a VA medical examiner should 
be given an opportunity to review the entire claims folder 
and provide an opinion as to the etiology of the veteran's 
hypertension.   

In this regard, as noted in the "Introduction" portion of 
this decision, this matter was recently advanced on the 
docket by order of the Deputy Vice Chairman of the Board.  
Essentially, such action was based on evidence indicating 
that the veteran is seriously ill and is currently (or has 
recently been) hospitalized at the VAMC in Albany.  The Board 
points this out to ensure the expeditious treatment of this 
claim by the RO to the greatest extent practicable.  

In view of the above, this matter is hereby REMANDED to the 
RO for the following action:

1.  Out the outset, it is requested that, 
given the veteran's current medical 
condition, noted above and in recent 
documentation of record, this claim be 
afforded expeditious treatment by the RO 
to the greatest extent practicable.  

2.  The RO should arrange for the veteran 
to undergo a VA cardiovascular 
examination (at the VAMC where he is 
hospitalized, if he is still 
hospitalized) to ascertain the nature and 
etiology of his hypertension.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
and diagnoses should be reported in 
detail.  After examination of the veteran 
and consideration of his relevant medical 
history, the examiner should offer an 
offer an opinion as to whether it is at 
least as likely as not that hypertension 
is the result of or has been increased by 
the veteran's service connected 
degenerative arthritis of the lumbar 
spine, left hip, and left knee.  All 
relevant examination findings, along with 
the rationale underlying each conclusion 
drawn and opinion expressed (to include 
reference to specific evidence of 
record), should be set forth in a 
typewritten report. 

In the alternative (if an examination is 
not feasible due to the veteran's medical 
condition), the entire claims folder, 
including a complete copy of this REMAND 
should be forwarded to VA cardiologist, 
who should review the file and offer an 
opinion as to whether it is at least as 
likely as not that hypertension is the 
result of or has been increased by the 
veteran's service connected degenerative 
arthritis of the lumbar spine, left hip, 
and left knee.  The rationale underlying 
each conclusion drawn and opinion 
expressed (to include reference to 
specific evidence of record), should be 
set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
yields competent medical evidence of a 
nexus between hypertension and the 
veteran's service-connected degenerative 
arthritis of the lumbar spine, left hip, 
and left knee, the veteran and his 
representative should be advised that 
such evidence is needed to support the 
claim.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to all Fast Letters, as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of all requested 
development, and after undertaking any 
further development deemed warranted by 
the record, the RO should consider the 
issue of entitlement to service 
connection for hypertension secondary to 
service-connected degenerative arthritis 
of the lumbar spine, left hip, and left 
knee, in light of all the evidence of 
record and all pertinent legal authority, 
to include 38 C.F.R. § 3.310(a) and the 
Allen decision, cited to above.  The RO 
must provide full reasons and bases for 
its determinations, addressing all 
matters and concerns raised in this 
REMAND.

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
comply with an order of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 844-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




